Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between David
E. Flitman (“Executive”), Builders FirstSource, Inc., a Delaware corporation
(the “Company”), and, solely in respect of the agreement to terminate the Prior
Employment Agreement (as defined herein) effective as of the Effective Time (as
defined herein), BMC Stock Holdings, Inc., a Delaware corporation (“Boston”), is
entered into as of August 26, 2020.

RECITALS

WHEREAS, on August 23, 2018, Executive and Boston entered into that certain
employment agreement (the “Prior Employment Agreement”) pursuant to which, among
other things, Executive currently serves as the President and Chief Executive
Officer of Boston;

WHEREAS, concurrently with execution of this Agreement, on the date hereof, the
Company, Boston Merger Sub I Inc., a Delaware corporation and a direct, wholly
owned subsidiary of the Company (“Merger Sub”), and Boston are entering into
that certain Agreement and Plan of Merger (the “Merger Agreement”), pursuant to
which, on the terms and subject to the conditions thereof, Merger Sub will be
merged with and into Boston, with Boston surviving the Merger as a wholly owned
subsidiary of the Company (the “Merger”) at the Effective Time (as defined in
the Merger Agreement);

WHEREAS, the Company, Boston and Executive mutually desire to continue
Executive’s employment with the Company from and after the consummation of the
Merger, on the terms and subject to the conditions set forth herein, and, in
connection with such continued employment, the Company, Boston and Executive
mutually desire to enter into this Agreement on the date hereof and terminate
the Prior Employment Agreement with Boston, in each case, effective as of, and
subject to the occurrence of, the Effective Time;

WHEREAS, this Agreement shall become effective as of the Effective Time;
provided that the consummation of the Merger shall be a condition precedent to
the effectiveness of this Agreement, and, in the event the Merger Agreement is
terminated prior to the consummation of the Merger, this Agreement shall be null
and void, ab initio, and of no force or effect; and

WHEREAS, as of the Effective Time, this Agreement shall supersede and replace in
its entirety the Prior Employment Agreement, and this Agreement shall set forth
the terms and conditions of Executive’s employment with the Company from and
after the Effective Time.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Company, Boston and Executive hereby agree as follows:



--------------------------------------------------------------------------------

EXECUTION VERSION

 

TERMS AND CONDITIONS

SECTION 1

EMPLOYMENT TERMS AND WAIVER OF “GOOD REASON” AT EFFECTIVE TIME

1.1 Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment by the Company, effective as of the Effective
Time, subject to the consummation of the Merger, for the period and upon the
terms and conditions contained in this Agreement.

1.2 Position and Duties. From and after the Effective Time, for a period of
(90) days following the date of the consummation of the Merger (the “CEO
Transition Period”), Executive shall serve as an executive officer of the
Company. Effective immediately upon the expiration of the CEO Transition Period,
on the ninety-first (91st) day following the Effective Time (the “CEO Effective
Date”), Executive is hereby appointed to serve as the President and Chief
Executive Officer of the Company. Upon such appointment, Executive shall have
all of the powers and duties in such capacity that are customary to the powers
and duties of those of a President and Chief Executive Officer serving in a
similar role in a company within the industry in which the Company operates. The
foregoing powers and duties shall be subject to the direction of the Company’s
Board of Directors (the “Board”). Executive shall report to the Board. Executive
shall be appointed to the Board in accordance with the Merger Agreement.
Executive shall devote Executive’s full business time and attention and full
diligence and vigor and good faith efforts to the affairs of the Company.
However, Executive may continue his service on the board of directors of Veritiv
Corporation (NYSE: VRTV), to the extent it does not interfere with Executive’s
duties to the Company. Executive shall not engage in any other material business
duties or pursuits or render any services of a professional nature to any other
entity or person, or serve on any other board of directors (other than a
not-for-profit board of directors, and then only to the extent it does not
interfere with his duties to the Company), without the prior written consent of
the Board or a Committee designated by the Board to approve such matters.

1.3 Term. Executive’s employment under this Agreement shall commence immediately
upon the consummation of the Merger at the Effective Time and shall continue for
an indefinite term, until terminated in accordance with SECTION 3 below. Certain
provisions, however, as more fully set forth in SECTION 4, SECTION 5 and SECTION
6 below, continue in effect beyond the date of the termination of Executive’s
employment (the “Termination Date”). In the event the Merger Agreement is
terminated in accordance with its terms prior to the consummation of the Merger,
this Agreement shall be null and void, ab initio, and of no force or effect.
Executive agrees that, effective as of the applicable Termination Date,
Executive shall resign from all positions held by Executive as an officer,
director or otherwise with respect to the Company or any member of the Company
Group (as defined below).

1.4 Relocation to Dallas, Texas. Executive shall relocate his permanent
residence to Dallas, Texas within 12 months following the Effective Time and
shall be entitled to receive relocation benefits in connection with such
relocation pursuant to SECTION 2.4 hereof. In furtherance of the foregoing,
notwithstanding anything to the contrary in the Prior Employment Agreement,
Executive hereby waives, effective immediately prior to the Effective Time, any
grounds that Executive may have had to resign for Good Reason as a result of, or
in connection with, Executive’s relocation to Dallas, Texas pursuant to this
SECTION 1.4.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.5 Waiver of Right to Resign For Good Reason. Executive hereby agrees that
Executive’s employment by the Company from and after the Effective Time on the
terms set forth in this Agreement shall be deemed to satisfy in full any
requirement pursuant to the Prior Employment Agreement or otherwise that a
successor to Boston upon a Change in Control must assume and continue the Prior
Employment Agreement. In addition, Executive hereby waives, effective
immediately prior to the Effective Time, any and all rights that Executive may
have, under the Prior Employment Agreement or otherwise, to resign for Good
Reason as a result of or in connection with the termination of the Prior
Employment Agreement and replacement thereof with this Agreement.

SECTION 2

COMPENSATION AND BENEFITS

2.1 Compensation.

(a) Base Salary. The Company shall pay to Executive an annual base salary at the
rate not less than $1,050,000 each calendar year (“Base Salary”), payable in
accordance with the Company’s ordinary payroll and withholding practices from
time to time in effect for its employees. During the term of employment
hereunder, Executive’s salary shall be reviewed from time to time (but no less
than annually) to determine whether an increase (not decrease) in Executive’s
salary is appropriate. Any such increase shall be at the sole discretion of the
Board, or where required, the independent directors on the Board, and thereafter
any such increased amount shall be Executive’s “Base Salary” for all purposes.

(b) Annual Cash Bonus. During the term of employment, Executive shall be
eligible to participate under the Company’s annual incentive program for
executive officers, as in effect and from time to time adopted by the Board (the
“Incentive Plan”) for the award of an annual cash bonus (“Annual Cash Bonus”).
The Annual Cash Bonus shall be determined based on a target bonus equal to 125%
of Base Salary (the “Target Bonus”), and shall provide for a maximum Annual Cash
Bonus opportunity equal to 200% of Base Salary; provided that Executive’s Annual
Cash Bonus in respect of the year during which the Effective Time occurs shall
be prorated based on the number of days during such year Executive is employed
by the Company. Payment of the Annual Cash Bonus, if any, shall be made pursuant
to the terms and conditions of the Incentive Plan.

(c) Annual Equity Grant. During the term of Executive’s employment, Executive
shall be eligible to participate under the applicable equity plan of the Company
then in effect (including any of the Boston Stock Plans assumed by the Company),
in each case, as amended from time to time, or any successor plan (collectively,
the “Company Equity Plans”), for the award of an annual grant of equity
thereunder (the “Annual Equity Grant”). The actual award and amount of any
Annual Equity Grant will be determined by the Board or the Compensation
Committee of the Board in accordance with the terms of the applicable Company

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Equity Plan and subject to the provisions thereof. On March 1, 2021 (or such
other date not later than March 31 as senior executives of the Company receive
equity awards in respect of the 2021 year) (the “Ordinary 2021 Grant Date”), or,
if the Effective Time occurs after the Ordinary 2021 Grant Date, as soon as
practicable following the Effective Time, Executive shall receive an initial
annual equity award grant in respect of the 2021 year with a grant date fair
market value equal to $4,800,000, as determined by the Board or the Compensation
Committee in a manner consistent with the Company’s ordinary practices (the
“Initial Equity Grant”). The Initial Equity Grant shall consist of 50%
performance-based restricted stock units (“PRSUs”) and 50% time-vesting
restricted stock units (at the annual rate over 3 years of 33-1/3% of such
restricted stock units per 12-month period following the grant date) (“TRSUs”)
under the Company Equity Plans, in each case, subject to substantially the same
terms and conditions (including with respect to vesting, consistent with the
preceding clause) as are applicable to the annual equity awards granted to other
senior executives of the Company in respect of the 2021 year. Executive shall
not be entitled to receive an equity grant under the Company Equity Plans in
respect of the 2020 year.

(d) Sign-On Equity Grant. On the Ordinary 2021 Grant Date or, if the Effective
Time occurs after the Ordinary 2021 Grant Date, as soon as practicable following
the Effective Time, Executive shall receive a one-time equity award grant of
TRSUs with a grant date fair market value equal to $2,000,000, time-vesting at
the annual rate over 3 years of 33-1/3% of such TRSUs per 12-month period
following the grant date, as determined by the Board or the Compensation
Committee in a manner consistent with the Company’s ordinary practices (the
“Sign-On TRSUs”). The Sign-On TRSUs shall be subject to substantially the same
terms and conditions (including with respect to vesting consistent with the
preceding sentence) as are applicable to the TRSUs granted pursuant to the
Initial Equity Grant in accordance with SECTION 2.1(c).

2.2 Benefits.

(a) Generally. Executive shall be eligible to participate, to the extent it is
legal and permitted by the applicable benefits plans, policies or contracts, in
all employee benefits programs that the Company may adopt for its employees
generally providing for sick or other leave, vacation, group health, disability
and life insurance benefits. Executive shall be eligible to participate in the
Company’s 401(k) plan on the terms and conditions and qualifications of such
plan from time to time in effect, with a Company match (if any) no less
favorable than that provided to any other Company executives. Executive shall be
entitled to four (4) weeks of paid vacation for each full calendar year of
employment, to be accrued in accordance with the Company’s regular vacation pay
policy.

(b) Executive. Executive shall be eligible to participate, to the extent it is
legal and permitted by the applicable plans, policies or contracts, in all
benefits or fringe benefits which are in effect generally for the Company’s
executive personnel from time to time.

2.3 Expense Reimbursement. The Company shall pay or reimburse Executive for all
reasonable expenses incurred in connection with performing his duties upon
presentation of documents in accordance with the reasonable procedures
established by the Company.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.4 Relocation Benefits. Executive will be provided relocation benefits in
connection with Executive’s relocation to Dallas, Texas pursuant to the
Company’s executive relocation policy; provided, however, that Executive may be
entitled to an additional period of covered temporary housing benefits not
provided under such policy as may be approved by the Board on a calendar
quarterly basis (in advance); provided, further, that relocation benefits shall
include, without limitation, payment or reimbursement to Executive of all
expenses incurred for packing and moving and, if necessary, storage of personal
property, expenses incurred in the sale of his current residence and the
purchase of a residence in metropolitan Dallas (in each case, including all
brokers’ commissions, title insurance and other title charges, taxes (other than
any income tax on capital gain on sale), inspection fees and attorneys’ fees),
house-hunting travel expense for Executive and his immediate family, and
temporary housing for at least 12 months following the Effective Time, and a
$25,000 unitemized miscellaneous expense allowance, and a full gross-up for all
federal, state and local taxes incurred by Executive on all such payments or
reimbursements.

SECTION 3

TERMINATION

3.1 By the Company:

(a) For Cause. The Company shall have the right at any time, exercisable upon
written notice, to terminate Executive’s employment for Cause. As used in this
Agreement, “Cause” shall mean that Executive:

(i) has committed any act or omission that results in, or that may reasonably be
expected to result in, a conviction, plea of no contest or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;

(ii) has committed any act of fraud, embezzlement or misappropriation, or
engaged in material misconduct or breach of fiduciary duty against the Company
(or any predecessor thereto or successor thereof);

(iii) has willfully failed to substantially perform such duties as are
reasonably assigned to him under this Agreement;

(iv) has unlawfully used (including being under the influence) or possessed
illegal drugs on the Company’s premises or while performing his duties and
responsibilities for the Company;

(v) materially fails to perform Executive’s duties required under Executive’s
employment by or other relationship with the Company (it being agreed that
failure of the Company to achieve operating results or similar poor performance
of the Company shall not, in and of itself, be deemed a failure to perform
Executive’s duties);

(vi) fails to comply with a lawful directive of the Board that is consistent
with the Company’s business practices and Code of Ethics;

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(vii) engages in (A) willful misconduct for which Executive receives a material
and improper personal benefit at the expense of the Company, or (B) accidental
misconduct resulting in such a benefit which Executive does not promptly report
to the Company and redress promptly upon becoming aware of such benefit;

(viii) in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting in, or
which, in the good faith opinion of the Board, could be expected to result in,
substantial economic harm to the Company;

(ix) has failed for any reason to correct, cease or alter any action or omission
that (A) materially violates or does not conform with the Company’s policies,
standards or regulations (including, without limitation, any Company policy or
rule related to discrimination or sexual and other types of harassment or
abusive conduct), (B) constitutes a material breach of this Agreement, including
SECTION 4, or (C) constitutes a material breach of his duty of loyalty to the
Company; or

(x) has disclosed any Proprietary Information (as defined below) without
authorization from the Board, except as otherwise permitted by this Agreement,
another agreement between the parties or any Company policy in effect at the
time of disclosure.

For purposes of the definition of “Cause”, “Company” shall include any
subsidiary, business unit or affiliate of the Company. The Company shall provide
written notice to Executive of any act or omission that the Company believes
constitutes grounds for “Cause” pursuant to clause (v), (vi), (vii)(B) or
(ix) above, and no such act or omission shall constitute “Cause” unless
Executive fails to remedy such act or omission within ten (10) days of the
receipt of such notice; provided that such ten (10) day cure period shall not
apply with respect to any matter that is incapable of cure within such period.

(b) Without Cause. The Company may terminate Executive’s employment under this
Agreement at any time without Cause. As used in this Agreement, a termination
without Cause shall mean the termination of Executive’s employment by the
Company other than for Cause pursuant to SECTION 3.1(a) above.

3.2 By Executive:

(a) Without Good Reason. Executive may terminate his employment under this
Agreement at any time without Good Reason. As used in this Agreement, a
termination without Good Reason shall mean termination of Executive’s employment
by Executive other than for Good Reason pursuant to SECTION 3.2(b) below.

(b) For Good Reason. Executive shall have the right at any time to resign his
employment under this Agreement for Good Reason at any time following the
Effective Time (except as otherwise provided in clauses (ii) and (iii) below).
As used in this Agreement, “Good Reason” shall mean the occurrence of any of the
following events, without Executive’s consent: (i) a material diminution in
Executive’s Base Salary or Target Bonus, in each case, other than as part of any
across-the-board proportionate reduction applying to all senior executives of
the Company, (ii) from and after the expiration of the CEO Transition Period, a
material diminution

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

in Executive’s title, authority, duties and responsibilities as compared to
Executive’s title, authority, duties and responsibilities set forth herein,
(iii) from and after the expiration of the CEO Transition Period, any
requirement that Executive report to anyone but the Board, (iv) any material
breach by the Company or any member of the Company Group (as defined below) of
this Agreement or Executive’s other agreements with the Company or any member of
the Company Group, including, without limitation, the Company’s failure to
appoint Executive to the position of Chief Executive Officer of the Company on
the CEO Effective Date or the Company’s appointment of any other person to such
position prior to the CEO Effective Date, (v) there is a Change in Control and
the successor to the Company, if applicable, does not assume and continue this
Agreement, and (vi) any requirement by the Company that Executive relocate his
personal residence to any city more than fifty (50) miles from Dallas, Texas.

Notwithstanding the foregoing, no event shall be a Good Reason event unless
(i) Executive gives the Company written notice that he is resigning for Good
Reason within ninety (90) days of the first occurrence of the Good Reason event,
and (ii) the Company (A) accepts such resignation, (B) does not cure such Good
Reason event, or (C) disputes the existence of Good Reason, in each case within
thirty (30) days of receiving such notice, and in the case of clauses (A) and
(B) Executive’s resignation for Good Reason shall become effective as of the
earlier of (x) the date the Company accepts such resignation, or (y) the
expiration of the thirty day cure period (provided the Company has not cured the
Good Reason event) and in the case of clause (C) shall become effective only if
Good Reason is ultimately determined to exist upon final resolution of the
Company’s dispute of his resignation by a court of competent jurisdiction or
otherwise.

(c) The term “Change in Control” shall have the meaning set forth in the
Company’s 2014 Incentive Plan, as may be amended from time to time.

3.3 Compensation Upon Termination. Upon termination of Executive’s employment
with the Company, the Company’s obligation to pay compensation and benefits
under SECTION 2 shall terminate, except that the Company shall pay to Executive
or, if applicable, Executive’s heirs, all earned but unpaid Base Salary under
SECTION 2.1(a) and accrued but unused vacation under SECTION 2.2, in each case,
through the Termination Date and Executive’s unreimbursed expenses incurred
through the Termination Date in accordance with SECTION 2.3. In addition,
Executive shall be entitled to receive (i) any vested amounts or benefits due
under any tax-qualified retirement or group insurance plan or program in
accordance with the terms thereof, and (ii) other than on an involuntary
termination by the Company for Cause or a voluntary termination by Executive
without Good Reason (for the avoidance of doubt, a termination due to
Executive’s death or Disability (as defined under the Company’s 2014 Incentive
Plan, as in effect on the date hereof) shall not be “without Good Reason”), his
Annual Cash Bonus for any completed fiscal year to the extent earned for such
fiscal year and if such bonus has not previously been paid for such completed
fiscal year, at the same time such Annual Cash Bonus would have been paid if
Executive had continued in employment (it being understood that in the event of
any such termination Executive is not entitled to an Annual Bonus for the
then-current Fiscal Year). If the Company terminates Executive’s employment
without Cause, or if Executive terminates his employment for Good Reason, then,
in addition, to the foregoing compensation, upon execution and delivery (and
non-revocation) by Executive of the Separation Agreement and General Release as
set forth in SECTION 6.10, the Company shall pay severance benefits pursuant to
SECTION 3.4 below. No

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

other payments or compensation of any kind shall be paid in respect of
Executive’s employment with or termination from the Company. Notwithstanding any
contrary provision contained herein, in the event of any termination of
Executive’s employment, the exclusive remedies available to Executive shall be
the amounts due under this SECTION 3, which are in the nature of liquidated
damages, and are not in the nature of a penalty.

3.4 Severance Benefits.

(a) Termination without Cause or for Good Reason. Subject to the terms and
conditions of eligibility for Executive’s receipt of severance benefits under
this Agreement, including the timely execution and delivery (and non-revocation)
by Executive of the Separation Agreement and General Release as set forth in
SECTION 6.10, if the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, the Company shall pay to
Executive, as severance benefits, which amounts are in addition to the
Compensation upon Termination set forth in SECTION 3.3 herein:

(i) An amount equal to (x) if the Termination Date occurs within twelve
(12) months following the Effective Time, 100% of his Base Salary which shall be
paid to Executive on a salary continuation basis according to the Company’s
normal payroll practices over the twelve (12) month period following the date
Executive incurs a Termination Date, but in no event less frequently than
monthly or (y) if the Termination Date occurs after the first anniversary of the
Effective Time, 150% of his Base Salary which shall be paid to Executive on a
salary continuation basis according to the Company’s normal payroll practices
over the eighteen (18) month period following the date Executive incurs a
Separation from Service, but in no event less frequently than monthly.

(ii) An amount equal to (x) if the Termination Date occurs within twelve
(12) months following the Effective Time, 100% of Executive’s Target Bonus
,which shall be paid to Executive in equal installments according to the
Company’s normal payroll practices over the twelve (12) month period following
the date Executive incurs a Separation from Service, but in no event less
frequently than monthly, or (y) if the Termination Date occurs after the first
anniversary of the Effective Time, 150% of Executive’s Target Bonus, which shall
be paid to Executive in equal installments according to the Company’s normal
payroll practices over the eighteen (18) month period following the date
Executive incurs a Separation from Service, but in no event less frequently than
monthly.

(iii) Subject to (1) Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (2) Executive’s continued copayment of premiums at the same level
and cost to Executive as if Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers Executive (and Executive’s eligible dependents) for a period
of (x) twelve (12) months if the Termination Date occurs within twelve
(12) months following the Effective Time or (y) eighteen (18) months if the
Termination Date occurs after the first anniversary of the Effective Time, in
each case, at the Company’s expense, provided that Executive is eligible and
remains eligible for COBRA coverage. The Company may modify its obligation under
this SECTION 3.4(a)(iii) to the extent reasonably necessary to avoid any penalty
or excise taxes imposed on it in connection with the continued payment of
premiums by the Company under the Patient Protection and Affordable Care Act of
2010, as amended, or other applicable law.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Notwithstanding any other provision of this Agreement, any severance
benefits that would otherwise have been paid before the Company’s first normal
payroll payment date falling on or after the sixtieth (60th) day after the date
on which Executive incurs a Separation from Service (the “First Payment Date”)
shall be made on the First Payment Date. Each separate severance installment
payment and each other payment that Executive may be eligible to receive under
this Agreement shall be a separate payment under this Agreement for all
purposes.

(c) Executive shall have no duty or obligation to mitigate the amounts due under
SECTION 3.4(a) above and any amounts earned by Executive from other employment
shall not be offset or reduce the amounts due hereunder.

SECTION 4

CERTAIN AGREEMENTS

4.1 Confidentiality. Executive acknowledges that the Company owns and shall own
and has developed and shall develop proprietary information concerning its
business and the business of its subsidiaries and affiliates and each of their
employees, customers and clients (“Proprietary Information”). Such Proprietary
Information includes, among other things, trade secrets, financial information,
product plans, customer lists, marketing plans, systems, manuals, training
materials, forecasts, inventions, improvements, know-how and other intellectual
property, in each case, relating to the Company’s business. Executive shall, at
all times, both during employment by the Company and thereafter, keep all
Proprietary Information in confidence and trust and shall not use or disclose
any Proprietary Information without the written consent of the Company, except
as necessary in the ordinary course of Executive’s duties. Executive shall keep
the terms of this Agreement in confidence and trust and shall not disclose such
terms, except to Executive’s family, accountants, financial advisors, or
attorneys, or as otherwise authorized or required by law. The parties
acknowledge that pursuant to the Defend Trade Secrets Act of 2016 (the “DTSA”),
an individual may not be held criminally or civilly liable under any Federal or
state trade secret law for disclosure of a trade secret that (i) is made (A) in
confidence to a Federal, state or local governmental authority, either directly
or indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of applicable law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement or any other agreement
Executive has with the Company or any of its affiliates is intended to conflict
with the DTSA or create liability for disclosures of trade secrets that are
expressly allowed by such section. Under the DTSA, any employee, contractor, or
consultant who is found to have wrongfully misappropriated trade secrets (as the
terms “misappropriate” and “trade secret” are defined in the DTSA) may be liable
for, among other things, exemplary damages and attorneys’ fees. Further, nothing
in this Agreement or any other agreement Executive has with the Company or any
of its affiliates will prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

4.2 Company Property. Executive recognizes that all Proprietary Information,
however stored or memorialized, and all identification cards, keys, flash
drives, computers, mobile phones, Personal Data Assistants, telephone numbers,
access codes, marketing materials, documents, records and other equipment or
property which the Company provides are the sole property of the Company. Upon
termination of employment, Executive shall (1) refrain from taking any such
property from the Company’s premises, and (2) return any such property in
Executive’s possession within ten (10) business days.

4.3 Assignment of Inventions to the Company. Executive shall promptly disclose
to the Company all improvements, inventions, formulas, processes, computer
programs, know how and trade secrets developed, whether or not patentable, made
or conceived or reduced to practice or developed by Executive, either alone or
jointly with others, during and related to Executive’s employment and the
Company’s business or while using the Company’s equipment, supplies, facilities
or trade secret information (collectively, “Inventions”). All Inventions and
other intellectual property rights shall be the sole property of the Company and
shall be “works made for hire.” Executive hereby assigns to the Company any
rights Executive may have or acquire in all Inventions and agrees to perform,
during and after employment with the Company, at the Company’s expense including
reasonable compensation to Executive, all acts reasonably necessary by the
Company in obtaining and enforcing intellectual property rights with respect to
such Inventions. Executive hereby irrevocably appoints the Company and its
officers and agents as Executive’s attorney-in-fact to act for and in
Executive’s name and stead with respect to such Inventions.

SECTION 5

COVENANT NOT TO ENGAGE IN CERTAIN ACTS

5.1 General. Executive understands and agrees that Executive shall hold a
position of significant trust and, in such position of significant trust, shall
provide services and have responsibility with respect to the Company and all of
its subsidiaries and affiliates (collectively, the “Company Group”), including,
without limitation, contributing to the acquisition and retention of customers
and the generation of goodwill. Executive further understands and agrees that
Executive will develop, access and use Proprietary Information for the benefit
of the Company Group. The parties understand and agree that the purpose of the
restrictions contained in SECTION 4 and this SECTION 5 is to protect the
goodwill and other legitimate business interests of the Company (including its
Proprietary Information), and that the Company would not have entered into this
Agreement in the absence of such restrictions. Executive acknowledges and agrees
that the restrictions are reasonable and do not, and will not, unduly impair his
ability to make a living after the termination of his employment with the
Company. The provisions of SECTION 4 and SECTION 5 shall survive the expiration
or sooner termination of this Agreement.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.2 Non-Compete; Non-Interference; Non-Solicit. During the term of employment
and for a period of (i) twelve (12) months after the Termination Date if the
Termination Date occurs within twelve (12) months following the Effective Time
or (ii) eighteen (18) months after the Termination Date if the Termination Date
occurs after the first anniversary of the Effective Time, Executive shall not,
whether for Executive’s own account or for any other Person, directly or
indirectly, with or without compensation:

(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or be employed or engaged in a senior management role
by, any corporation, limited liability company, partnership, joint venture,
proprietorship or other business entity or organization that engages in or plans
to engage in the business of (i) supplying, distributing, manufacturing,
designing, constructing and/or installing structural and related building
products, including, without limitation, prefabricated components, roof and
floor trusses, wall panels, stairs, windows, doors, millwork, lumber products,
roofing, insulation, hardware and other building products and/or (ii) providing
services to customers in connection with any of the foregoing or otherwise
related to residential homebuilding, in each case, (i) and (ii) anywhere in the
United States (a “Competing Business”).

(b) solicit, or call upon or otherwise attempt to solicit, on behalf of any
Competing Business, any of the customers, prospective customers, vendors or
suppliers of Company Group;

(c) divert or take away, or attempt to divert or take away, any existing
business of the Company Group;

(d) induce or entice, or seek to induce or entice, or otherwise interfere with,
the Company Group’s business relationship with, any customer of the Company
Group;

(e) advance credit or lend money to any third party for the purpose of
establishing or operating any Competing Business; or

(f) with respect to any substantially full time independent contractor of the
Company Group, employee of the Company Group or individual who was, at any time
during the three months prior to the Termination Date, an employee of the
Company Group: (A) hire or retain, or attempt to hire or retain, such individual
to provide services for any third party; or (B) entice away or in any manner
persuade or attempt to persuade, such individual to (1) terminate and/or leave
his employment or engagement, (2) accept employment with any person or entity
other than a member of the Company Group, or (3) terminate his relationship with
the Company Group or devote less of his business time to the Company Group.

Notwithstanding the foregoing, nothing in this SECTION 5.2 will prohibit
Executive from acquiring or holding not more than two percent (2%) of any class
of publicly traded securities.

5.3 Cessation/Reimbursement of Payments. Notwithstanding anything to the
contrary in this Agreement, if Executive violates any provision of SECTION 4 or
SECTION 5, the Company may, upon giving written notice to Executive, immediately
terminate Executive’s employment with the Company for Cause or, in the event the
violation occurs following the Termination Date, cease all payments and benefits
that it may be providing to Executive

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

pursuant to SECTION 3, and Executive shall be required to reimburse the Company
for any payments received from the Company pursuant to SECTION 3; provided,
however, that the foregoing shall be in addition to such other remedies as may
be available to the Company and shall not be deemed to permit Executive to
forego or waive such payments in order to avoid his obligations under SECTION 4
or SECTION 5; and provided, further, that any release of claims by Executive
pursuant to SECTION 6.10 shall continue in effect.

5.4 Survival; Injunctive Relief. Executive agrees that the provisions of SECTION
4 and SECTION 5 shall survive the termination of this Agreement and the
termination of Executive’s employment. Executive acknowledges that a breach by
him of the covenants contained in SECTION 4 or SECTION 5 cannot be reasonably or
adequately compensated in damages in an action at law and that such breach will
cause the Company immeasurable and irreparable injury and damage. Executive
further acknowledges that he possesses unique skills, knowledge and ability and
that competition in violation of SECTION 4 or SECTION 5 would be extremely
detrimental to the Company. By reason thereof, each of the Company and Executive
agrees that the other shall be entitled, in addition to any other remedies it
may have under this Agreement, at law or in equity, or otherwise, to temporary,
preliminary and/or permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened violation of SECTION 4 or SECTION 5, without
proof of actual damages that have been or may be caused to the Company by such
breach or threatened breach, and waives to the fullest extent permitted by law
the posting or securing of any bond by the other party in connection with such
remedies.

SECTION 6

MISCELLANEOUS

6.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by certified or registered
mail, postage prepaid, with return receipt requested, telecopy (with hard copy
delivered by overnight courier service), or delivered by hand, messenger or
overnight courier service, and shall be deemed given when received at the
addresses of the parties set forth below, or at such other address furnished in
writing to the other parties hereto:

 

  To the Company:    

Builders FirstSource, Inc.

       

Attn: General Counsel

       

2001 Bryan Street, Suite 1600

       

Dallas, Texas 75201

                   To Executive:    at the home address of Executive maintained
in the human resource records of the Company.

6.2 Severability. The parties agree that it is not their intention to violate
any public policy or statutory or common law. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law. Without limiting the foregoing, if any portion
of SECTION 5 is held to be unenforceable, the maximum enforceable restriction of
time, scope of activities and geographic area will be substituted for any such
restrictions held unenforceable.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
its principles of conflicts of laws. Executive: agrees to submit to the
jurisdiction of the State of Delaware; agrees that any dispute concerning this
Agreement shall be brought exclusively in a state or federal court of competent
jurisdiction in Delaware; and agrees that other than disputes involving SECTION
4 or SECTION 5, all disputes shall be settled through arbitration pursuant to
SECTION 6.15. Executive waives any and all objections to jurisdiction or venue.

6.4 Survival. The covenants and agreements of the parties set forth in SECTIONS
4, 5 and 6 are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, irrespective of the reason
therefor.

6.5 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the terms of employment, compensation,
benefits, and covenants of Executive, and supersede all other prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, between Executive and the Company relating
to the subject matter of the Agreement, which such other prior and
contemporaneous agreements and understandings, inducements or conditions shall
be deemed terminated effective on the Effective Time, including without
limitation, the Prior Employment Agreement. For the avoidance of doubt, the
parties agree that any and all indemnification agreements between Executive and
the Company shall continue in full force unimpaired by this Agreement

6.6 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and the Company’s successors
and assigns, including any direct or indirect successor by purchase, merger,
consolidation, reorganization, liquidation, dissolution, winding up or otherwise
with respect to all or substantially all of the business or assets of the
Company, and Executive’s spouse, heirs, and personal and legal representatives.

6.7 Counterparts; Amendment. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
amended or modified only by written instrument duly executed by the Company and
Executive.

6.8 Voluntary Agreement. Executive has read this Agreement carefully, has had
the opportunity to seek advice of counsel and understands and accepts the
obligations that it imposes upon Executive without reservation. No other
promises or representations have been made to Executive to induce Executive to
sign this Agreement. Executive is signing this Agreement voluntarily and finely.

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns
(including any direct or indirect successor, spouses, heirs and personal and
legal representatives). Any such successor or assign of the Company shall be
included in the term “Company” as used in this Agreement.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6.10 Release of Claims. In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Separation
Agreement and General Release” to be presented by the Company substantially in
the form of Exhibit A attached hereto. The Company’s obligation to pay severance
benefits pursuant to SECTION 3.4 is expressly conditioned on Executive’s
execution and delivery of such Separation Agreement and General Release no later
than forty-five (45) days after the date Executive incurs a Separation from
Service without revoking it for a period of seven (7) days following delivery.
Executive’s failure to execute and deliver such Separation Agreement and General
Release within such forty-five (45) day time period (or Executive’s subsequent
revocation of such Separation Agreement and General Release) will void the
Company’s obligation to pay severance benefits under this Agreement

6.11 Withholding. All compensation payable to Executive pursuant to this
Agreement will be subject to any applicable statutory withholding taxes and such
other taxes as are required or permitted under applicable law and such other
deductions or withholdings as authorized by Executive to be collected with
respect to compensation paid to Executive.

6.12 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Executive,
except for the reimbursement of medical expenses referred to in Section 105(b)
of the Internal Revenue Code, as amended (“Code”), and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Executive and, if timely submitted, reimbursement payments shall be made to
Executive as soon as administratively practicable following such submission, but
in no event later than December 31st of the calendar year following the calendar
year in which the expense was incurred. In no event shall Executive be entitled
to any reimbursement payments after December 31st of the calendar year following
the calendar year in which the expense was incurred. This SECTION 6.12 shall
apply only to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

6.13 Section 409A The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Code (and the
rules and regulations promulgated thereunder) (“Section 409A”), and accordingly,
to the maximum extent permitted, this Agreement shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, Executive shall not be considered to have terminated
employment with the Company for purposes of any payments under this Agreement
which are subject to Section 409A until Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A, or otherwise
satisfying an exception under Section 409A, shall not be treated as deferred

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or, if earlier, death). To the
extent required to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts reimbursable to Executive under this Agreement shall be
paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided) during any one year may not effect
amounts reimbursable or provided in any subsequent year. In no event shall the
timing of Executive’s execution of a Separation Agreement and General Release
pursuant to SECTION 6.10 result, directly or indirectly, in Executive
designating the calendar year of any payment hereunder, and, to the extent
required by Section 409A, if a payment hereunder that is subject to execution of
a Separation Agreement and General Release could be made in more than one
taxable year, payment shall be made in the later taxable year. Notwithstanding
anything to the contrary in this Agreement or any other agreement by and between
Executive and any member of the Company Group, to the extent that (i) this
Agreement provides for the vesting and settlement of any equity award held by
Executive and (ii) such equity award constitutes nonqualified deferred
compensation subject to Section 409A, such equity award shall be settled at the
earliest time that will not trigger a Tax or penalty under Section 409A. The
Company makes no representation that any or all of the payments described in
this Agreement shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.

6.14 Indemnification, etc. The Company shall provide an indemnification
agreement, no less favorable to Executive than such agreement as applies with
Boston prior to the Effective Time, by which it shall indemnify and hold
harmless Executive to the fullest extent permitted by law for any action or
inaction he takes in good faith with regard to the Company or parent or any
benefit plan of either, in accordance with the Company’s Certificate of
Incorporation and By-laws. Further, the Company shall cover Executive on its
directors’ and officers’ liability insurance policies to no less extent than
that which covers any other officer or director of the Company.

6.15 Arbitration. Except with respect to the Company’s enforcement of the
covenants in SECTION 4 and SECTION 5, in the event that either Executive or the
Company (or their successor and assigns, or any other person claiming benefits
on behalf of or through them) has a dispute, claim, question, or disagreement
arising from or relating to this Agreement or the breach thereof, the parties
hereto shall use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they shall consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties. If the parties do not reach
such solution within a period of 60 days, then, upon written notice by either
party to the other, all such disputes, claims, questions, or differences shall
be finally settled by confidential binding arbitration administered by the
American Arbitration Association in accordance with the provisions of its
Employment Arbitration Rules, unless such claim is precluded by law from being
settled through arbitration. Such arbitration

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

shall take place in Dallas, Texas. Any arbitrator selected by the parties to
arbitrate any such dispute shall have practiced predominately in the field of
employment law for no less than ten years. The arbitrator will have the power to
interpret this Agreement. Any determination or decision by the arbitrator shall
be binding upon the parties and may be enforced in any court of law. The parties
agree that this arbitration provision does not apply to the right of Executive
to file a charge, testify, assist or participate in any manner in an
investigation, hearing or proceeding before the Equal Employment Opportunity
Commission or any other agency pertaining to any matters covered by this
Agreement and within the jurisdiction of the agency. Both parties agree that
this arbitration clause has been bargained for by the parties upon advice of
their respective counsel.

6.16 Code Section 280G. Notwithstanding any other provision of this Agreement,
if it is determined that the benefits or payments payable under this Agreement,
taking into account other benefits or payments provided under other plans,
agreements or arrangements, constitute Parachute Payments that would subject
Executive to tax under Section 4999 of the Code, it must be determined whether
Executive will receive the total payments due or the Reduced Amount. Executive
will receive the Reduced Amount if the Reduced Amount results in equal or
greater Net After Tax Receipts than the Net After Tax Receipts that would result
from Executive receiving the total payments due.

If it is determined that the total payments should be reduced to the Reduced
Amount, the Company must promptly notify Executive of that determination,
including a copy of the detailed calculations by an accounting firm or other
professional organization qualified to make the calculation that was selected by
the Company and acceptable to Executive (the “Accounting Firm”). The Company
shall pay the fees and expenses of the Accounting Firm. All determinations made
by the Accounting Firm under this SECTION 6.16 are binding upon the Company and
Executive, subject to any differing determination by the Internal Revenue
Service.

It is the intention of the Company and Executive to reduce the payments under
this Agreement and any other plan, agreement or arrangement only if the
aggregate Net After Tax Receipts to Executive would thereby be increased.

If it is determined that the total payments should be reduced to the Reduced
Amount, any reduction shall be in the order that would provide Executive with
the largest amount of Net After Tax Receipts (subject to the remainder of this
sentence, pro rata if two alternatives provide the same result) and shall, to
the extent permitted by Code Section 280G and 409A be designated by Executive.
Executive shall at any time have the unilateral right to forfeit any equity
grant in whole or in part.

For purposes of this Agreement, the term “Net After Tax Receipt” means the
Present Value of the total payments or the Reduced Amount, as applicable, net of
all federal, state and local income and payroll taxes imposed on Executive,
including Section 4999 of the Code, determined by applying the highest marginal
rate of income taxes which applied to Executive’s taxable income for the
immediately preceding taxable year. For purposes of this Agreement, the term
“Parachute Payment” means a payment (under this Agreement or any other plan,
agreement or arrangement) that is described in Section 280G(b)(2) of the Code,
determined in accordance with Section 280G of the Code and the regulations
thereunder. For purposes of this Agreement, the

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

term “Present Value” means the value determined in accordance with
Section 280G(d)(4) of the Code and the regulations thereunder. For purposes of
this Agreement, the term “Reduced Amount” means the largest amount of Parachute
Payments that is less than the total Parachute Payments and that may be paid to
Executive without subjecting Executive to tax under Section 4999 of the Code.

[Signatures on following page]

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

   

EXECUTIVE:

/s/ Donald F. McAleenan

    /s/ David E. Flitman      

David E. Flitman

By:   Donald F. McAleenan     Its:   Senior Vice President, General Counsel and
Secretary    

 

Solely in respect of the agreement to terminate the Prior Employment Agreement
effective as of the Effective Time:    

BOSTON:

   

/s/ Jim Major

          By:   Jim Major     Its:   Executive Vice President, Chief Financial
Officer and Treasurer    



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made as of
by and between [    ] (“Executive”) and Builders FirstSource, Inc. (the
“Company”). For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1. Termination of Employment. The parties agree that Executive’s employment with
the Company and all of its affiliates is terminated effective as of [    ] (the
“Termination Date”).

2. Payments Due to Executive. Executive acknowledges receipt of [ ] ($[    ])
from the Company, representing Executive’s accrued but unpaid Base Salary and
accrued unused vacation through the Termination Date. In addition, Executive
shall receive (a) his annual bonus (if any) for the fiscal year completed prior
to the Termination Date, to be paid at the same time annual bonuses would have
been paid if Executive had continued in employment, (b) shall receive any vested
benefits due under any tax-qualified retirement or group insurance plan or
program in accordance with the term thereof, and (c) any unreimbursed business
expenses incurred through the Termination Date. Other than as expressly set
forth in this SECTION 2, Executive is not entitled to any consulting fees,
wages, accrued vacation pay, benefits or any other amounts with respect to his
employment through the Termination Date.

3. Severance Benefits and Continuing Health Insurance Coverage. In consideration
of Executive’s execution and non-revocation of this Agreement in accordance with
its terms, the Company agrees to pay to Executive the amounts provided in
SECTION 3.4 of that certain Amended and Restated Employment Agreement, dated as
of August __ 2020 by and between Executive and the Company, which amounts are,
to the extent known, stated on Attachment A hereto.

4. General Release.

(a) Executive, on behalf of Executive, his heirs, executors, personal
representatives, administrators and assigns, voluntarily, irrevocably, knowingly
and unconditionally releases, remises and discharges the Company and all of its
current and former parents, subsidiaries and affiliates, each of their
respective members, officers, directors, stockholders, partners, employees,
agents, representatives, advisors and attorneys, and each of their respective
subsidiaries, affiliates, estates, predecessors, successors and assigns
(collectively, the “Company Parties”) from any and all actions, causes of
action, charges, complaints, claims, damages, demands, debts, lawsuits, rights,
understandings, obligations, expenses (including attorneys’ fees and costs),
covenants, contracts, promises or liabilities of any kind, nature or description
whatsoever, known or unknown, in law or in equity (collectively, the “Claims”)
which Executive or Executive’s heirs, executors, personal representatives,
administrators and assigns ever had, now has or may hereafter claim to have by
reason of any matter, cause or thing whatsoever (i) arising from the beginning
of time through the date upon which Executive executes this Agreement,
including, without limitation, any such Claims arising out of, relating

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

to or in connection with Executive’s employment or service as a director with
the Company, including tort, fraud, or defamation and arising under federal,
local or state statute or regulation, including, without limitation, Title VII
of the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974, the Civil Rights Act of 1991, the Equal Pay Act, the Fair
labor Standards Act, 42 U.S.C. § 1981, the Texas Labor Code (including, without
limitation, the Texas Payday Law, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code, and the Texas Whistleblower Act), each as amended and
including each of their respective implementing regulations and/or any other
federal, state, local or foreign law (statutory, regulatory or otherwise), that
may be legally waived and released; (ii) arising out of or relating to the
termination of Executive’s employment; or (iii) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the other Company Parties and Executive.

(b) Executive agrees that there is a risk that each and every injury which he
may have suffered by reason of his employment relationship might not now be
known, and there is a further risk that such injuries, whether known or unknown
at the date of this Agreement, might become progressively worse, and that as a
result thereof further damages may be sustained by Executive; nevertheless,
Executive desires to forever and fully release and discharge the Company
Parties, and he fully understands that by the execution of this Agreement no
further claims for any such injuries may ever be asserted.

(c) This general release does not in any way diminish or impair: (i) any Claims
Executive may have that cannot be waived under applicable law, (ii) Executive’s
right to enforce this Agreement; (iii) any rights Executive may have to
indemnification from personal liability or to protection under any insurance
policy maintained by the Company, including without limitation any general
liability, employment practices liability, or directors and officers insurance
policy or any contractual indemnification agreement; (iv) Executive’s right, if
any, to government provided unemployment and worker’s compensation benefits; or
(v) Executive’s rights under any Company Executive benefit plans (i.e. health,
disability or tax-qualified retirement plans), which by their explicit terms
survive the termination of Executive’s employment

(d) Executive agrees that the consideration set forth in SECTION 3 above shall
constitute the entire consideration provided under this Agreement, and that
Executive will not seek from the Company Parties any further compensation or
other consideration for any claimed obligation, entitlement, damage, cost or
attorneys’ fees in connection with the matters encompassed by this Agreement.

(e) Executive understands and agrees that if any facts with respect to this
Agreement or Executive’s prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of, and agrees that this Agreement shall
remain effective notwithstanding such differences. Executive agrees that the
various items of consideration set forth in this Agreement fully compensate for
said risks, and that Executive will have no legal recourse against the Company
in the event of discovery of a difference in facts.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f) Executive agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), and in
connection with such waiver of ADEA claims, and as provided by the Older Worker
Benefit Protection Act, Executive understands and agrees as follows:

(i) Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised to do so;

(ii) Executive shall have a period of forty-five (45) days from the Termination
Date (or from the date of receipt of this Agreement if received after the
Termination Date) in which to consider the terms of the Agreement (the “Review
Period”). Executive may at his option execute this Agreement at any time during
the Review Period. If Executive does not return the signed Agreement to the
Company prior to the expiration of the 45 day period, then the offer of
severance benefits set forth in this Agreement shall lapse and shall be
withdrawn by the Company; and

(iii) Executive may revoke this Agreement at any time during the first seven
(7) days following Executive’s execution of this Agreement, and this Agreement
and release shall not be effective or enforceable until the seven-day period has
expired (“Revocation Period Expiration Date”). Notice of a revocation by
Executive must be made to the designated representative of the Company (as
described below) within the seven (7) day period after Executive signs this
Agreement. If Executive revokes this Agreement, it shall not be effective or
enforceable against the Company Parties. Accordingly, the “Effective Date” of
this Agreement shall be on the eighth (8th) day after Executive signs the
Agreement and returns it to the Company, and provided that Executive does not
revoke the Agreement during the seven (7) day revocation period.

In the event Executive elects to revoke this release pursuant to SECTION
4(f)(iii) above, Executive shall notify Company by hand-delivery, express
courier or certified mail, return receipt requested, within seven (7) days after
signing this Agreement to: ATTN: General Counsel, Builders FirstSource, Inc.,
[ADDRESS]. In the event that Executive exercises his right to revoke this
release pursuant to SECTION 4(f)(iii) above, any and all obligations of Company
under this Agreement shall be null and void. Executive agrees that by signing
this Agreement prior to the expiration of the forty-five (45) day period he has
voluntarily waived his right to consider this Agreement for the full forty-five
(45) day period. Executive further agrees that any changes to this Agreement
made during the Review Period, whether material or immaterial, shall not restart
the 45-day consideration period.

5. Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he (a) has carefully read and understands all of the provisions of
this Agreement and has had the opportunity for it to be reviewed and explained
by counsel to the extent Executive deems it necessary, (b) is voluntarily
entering into this Agreement, (c) has not relied upon any representation or
statement made by the Company or any other person with regard to the subject
matter or effect of this Agreement, (d) has not transferred or assigned any
Claims and (e) has not filed any complaint or charge against any of the Company
Parties with any local, state, or federal agency or court.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6. No Claims. Each party represents that it has not filed any Claim against the
other Party with any state, federal or local agency or court; provided, however,
that nothing in this Agreement shall be construed to prohibit Executive from
filing a Claim, including a challenge to the validity of this Agreement, with
the Equal Employment Opportunity Commission (“EEOC”) or participating in any
investigation or proceeding conducted by the EEOC.

7. Interpretation. This Agreement shall take effect as an instrument under seal
and shall be governed and construed in accordance with the laws of the State of
Texas without regard to provisions or principles thereof relating to conflict of
laws.

8. Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of being alleged, which are specifically released and
discharged by this Agreement. This Agreement may also be used to abate any such
action or proceeding and/or as a basis of a cross complaint for damages.

9. Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive’s attorneys and financial
advisers. Executive further agrees to inform these people that the Agreement is
confidential and must not be disclosed to an one else. Executive may disclose
the terms of this Agreement if compelled to do so by a court, but Executive
agrees to notify the Company immediately if anyone seeks to compel Executive’s
testimony in this regard, and to cooperate with the Company if the Company
decides to oppose such effort. Executive agrees that disclosure by Executive in
violation of this Agreement would cause so much injury to the Company that money
alone could not fully compensate the Company and that the Company is entitled to
injunctive and equitable relief. Executive also agrees that the Company would be
entitled to recover money from Executive if this Agreement were violated.

10. Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, and Executive
covenants and agrees to abide by all such continuing obligations.

11. No Adverse Comments. Executive agrees not to make, issue, release or
authorize any written or oral statements, derogatory or defamatory in nature,
about the Company, its affiliates or any of their respective products, services,
directors, officers or executives, provided that the foregoing shall not be
violated by truthful testimony in response to legal process, normal competitive
statements, rebuttal of statements by the other or actions to enforce his
rights. Nothing herein prohibits Executive from communicating, without notice to
or approval by the Company, with any federal government agency about a potential
violation of a federal law or regulation.

12. Integration; Severability. Except with respect to any continuing obligations
to the Company, the terms and conditions of this Agreement constitute the entire
agreement between Company and Executive and supersede all previous
communications, either oral or

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

written, between the parties with respect to the subject matter of this
Agreement. No agreement or understanding varying or extending the terms of this
Agreement shall be binding upon either party unless in writing signed by or on
behalf of such party. In the event that a court finds any portion of this
Agreement unenforceable for any reason whatsoever, Company and Executive agree
that the other provisions of the Agreement shall be deemed to be severable and
will continue in full force and effect to the fullest extent permitted by law.

13. EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OWN FREE WILL WITH A FULL UNDERSTANDING OF ITS
TERMS; HE HAS READ THIS AGREEMENT; THAT HE FULLY UNDERSTANDS ITS TERMS; THAT
EXECUTIVE IS ADVISED TO CONSULT AN ATTORNEY FOR ADVICE; THAT HE HAS THE RIGHT TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; THAT HE HAS HAD
AMPLE TIME TO CONSIDER HIS DECISION BEFORE ENTERING INTO THE AGREEMENT; THAT HE
IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT THE TERMS ARE
BINDING UPON HIM; AND THAT HE HAS BEEN ADVISED BY THE COMPANY OF HIS ABILITY TO
TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY SECTION 4 ABOVE.

IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.

 

COMPANY:

   

EXECUTIVE:

              By:      

David E. Flitman

Its:      

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SEVERANCE AGREEMENT

ATTACHMENT A

The following severance benefits are payable pursuant to SECTION 3.4 of
Executive’s Employment Agreement:

 